 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT VAN BEBBER, on behalf of                   No. 1:19-cv-00264-DAD-EPG
     himself and all others similarly situated and
12   the general public,
13                      Plaintiff,                     ORDER REQUIRING SUPPLEMENTAL
                                                       BRIEFING
14          v.
                                                       (Doc. No. 9)
15   DIGNITY HEALTH, a California
     Corporation; dba MERCY MEDICAL
16   CENTER – MERCED, and DOES 1 to
     100, inclusive,
17
                        Defendants.
18

19

20          On May 21, 2019, the court heard oral argument on plaintiff’s motion to remand this

21   action to Merced County Superior Court. (Doc. No. 9.) At the hearing, the court expressed

22   concern regarding the timeliness of removal in light of the fact that this action has proceeded in

23   state court for more than one year. Having reviewed the parties’ briefing, the court concludes that

24   neither party has adequately addressed the issue of the timeliness of the removal. Accordingly,

25   the parties are directed to submit supplemental briefing to the court addressing the following

26   questions:

27          1.      Whether the decision in Curtis v. Irwin Industries, Inc., 913 F.3d 1146 (9th Cir.

28                  2019) constitutes an “order or other paper” for purposes of 28 U.S.C. § 1446(b)(3)
                                                      1
 1                  in light of the Ninth Circuit’s holding that orders and other papers must be “part of

 2                  the state court record.” Peabody v. Maud Van Cortland Hill Schroll Tr., 892 F.2d

 3                  772,775 (9th Cir. 1989); see also Ruiz v. Carnival Corp., No. 11-23170-CIV, 2012

 4                  WL 626222, at *2 (S.D. Fla. Feb. 24, 2012) (“A subsequent court decision in an

 5                  unrelated case does not normally constitute a basis for removal.”); McCormick v.

 6                  Excel Corp., 413 F. Supp. 2d 967, 970 (E.D. Wis. 2006) (“As a general rule, a

 7                  decision in an unrelated lawsuit is not an order or other paper within § 1446(b)

 8                  and, therefore, does not trigger the thirty day period for filing a notice of removal.

 9                  Rather, the words ‘an amended pleading, motion, order or other paper’ are thought

10                  to refer only to documents in the same case, i.e., the case being removed.”);

11                  Lozano v. GPE Controls, 859 F. Supp. 1036, 1038 (S.D. Tex. 1994) (“‘Other

12                  paper’ within the meaning of § 1446(b) refers to papers that are generated within

13                  the specific state proceeding which has been removed to federal court.”); Charles

14                  Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3731 (Rev. 4th

15                  ed. 2019) (“[T]he publication of opinions by other courts dealing with subjects that

16                  potentially could affect a state-court suit’s removability, and documents not

17                  generated within the state litigation generally are not recognized as ‘other papers,’

18                  that can start a 30-day removal period under Section 1446(b).”); and

19          2.      If the decision in Curtis does not constitute an order or other paper, whether any

20                  other basis exists that would permit removal of this case. See Rea v. Michaels
21                  Stores Inc., 742 F.3d 1234 (9th Cir. 2014); Roth v. CHA Hollywood Med. Ctr.,

22                  L.P., 720 F.3d 1121 (9th Cir. 2013).

23          The parties are granted fourteen days from the date off service of this order in which to

24   file briefing, which shall be limited to ten pages in length. Upon receipt of this cross-briefing, the

25   motion will be re-submitted for decision.

26   IT IS SO ORDERED.
27
        Dated:     July 18, 2019
28                                                         UNITED STATES DISTRICT JUDGE
                                                       2
